            Case 1:18-cr-00041-DLC Document 494
                                            495 Filed 04/01/21 Page 1 of 1




                                                    April 1, 2021


        VIA ECF
        Honorable Denise L. Cote
        United States District Judge
        United States Courthouse
        500 Pearl Street
        New York, NY 10007

              RE: United States v. Sean Jones, 18 Cr. 41 (DLC)

        Dear Judge Cote:

              I was appointed to represent Sean Jones in the above-captioned case. I
        have been in communication with Mr. Jones, but we need more time to
        determine whether we will be filing a compassionate release motion. As the
        Court is undoubtedly aware communication in prison has been delayed due to
        the COVID-19 pandemic. I respectfully request an adjournment of the
        deadlines for 90 days. This will allow me to continue to consult with Mr.
        Jones and to determine what if any motions are appropriate. The government
        consents to this request.

              The new deadlines proposed deadlines are as follows:

                           Defense submission: July 1, 2021
                           Government response: July 15, 2021
                           Defense reply: July 22, 2021

           I thank the Court for its consideration of this request.
*UDQWHG7KHSURSRVHGVFKHGXOHJRYHUQV
'DWHG$SULO
                                                   Kind regards,

                                                    /s/

                                                    Grainne E. O’Neill
